         Case 1:20-mc-91426-DJC Document 1-1 Filed 08/31/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                         )
                                                 )
               v.                                )     M.B.D. Case No. 20-91426-DJC
                                                 )
DAVID ROSENHOLM,                                 )
     Defendant                                   )
                                                 )

                ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

       Upon consideration of the parties’ joint motion seeking an order of continuance and

excludable delay, the Court finds as follows:

       1.      This matter was initiated by a criminal complaint in United States v. David

Rosenholm, No. 20-mj-05164-JGD.

       2.      The defendant, who lives in Oregon, has only recently retained new defense

counsel in Massachusetts to engage in discussions of this matter with the government.

       3.      The requested exclusion of time will allow new defense counsel adequately to

confer with the defendant and allow the parties to further discuss a possible resolution of this matter

that could obviate the need for an indictment.

       Accordingly, the ends of justice served by granting the requested continuance, and

excluding the time period from August 19, 2020 through and including November 17, 2020 from

the speedy trial clock, outweigh the best interests of the public and the defendant in a speedy trial

pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and

5(c)(1)(A)of the Plan for Prompt Disposition of Criminal Cases for the United States District

Court for the District of Massachusetts (effective December 2008).

       Accordingly, the Court hereby grants the parties’ joint motion and ORDERS that, under the

Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the Plan for
         Case 1:20-mc-91426-DJC Document 1-1 Filed 08/31/20 Page 2 of 2



Prompt Disposition of Criminal Cases, (1) the date on which an indictment or information must be

filed is continued to November 17, 2020; and (2) the period from August 19, 2020 through and

including November 17, 2020 is excluded from the speedy trial clock and from the time within which

an indictment or information must be filed.

                                      _________________________________________
                                      HON.
                                      UNITED STATES DISTRICT COURT JUDGE




                                                2
